DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021, 2/1/2022, 6/23/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17, line 1, the limitation of “the second interfacial layer” should corrected into “a second interfacial layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando (US 2017/0221898).
Regarding claim 1, Ando discloses, in at least figures 9A, 9B, and related text, a device, comprising: 
a substrate (72, [87]); 
a semiconductor channel (70/75, [86]) over the substrate (72, [87]); and 
a gate structure (30e/30f, [88]) over and laterally surrounding the semiconductor channel (70/75, [86]), comprising: 
a first dielectric layer (31e/31f, [92], [93]) comprising a first dielectric material including dopants ([92], [93]); 
a second dielectric layer (32e/32f, [95]) on the first dielectric layer (31e/31f, [92], [93]), and comprising a second dielectric material substantially free of the dopants ([95]); and 
a metal fill layer (34e/34f, [100]) over the second dielectric layer (32e/32f, [95]).
Regarding claim 3, Ando discloses the device of claim 1 as described above.
Ando further discloses, in at least figures 9A, 9B, and related text, the dopants ([92], [93]) include at least one of ions of lanthanum ([93]), magnesium ([93]), yttrium ([93]), titanium, aluminum ([92]), niobium or boron.
Regarding claim 7, Ando discloses the device of claim 1 as described above.
Ando further discloses, in at least figures 9A, 9B, and related text, the device includes a FinFET device ([100]) or a gate-all-around device.
Claim(s) 1, 3, 7-10, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2021/0098457).
Regarding claim 1, Cheng discloses, in at least figures 11E, 11I, 12A, 12B, and related text, a device, comprising: 
a substrate (106, [24]); 
a semiconductor channel (122, [25]) over the substrate (106, [24]); and 
a gate structure over (112, [25]) and laterally surrounding the semiconductor channel (122, [25]), comprising: 
a first dielectric layer (1102A/1102B/1102C, [89]) comprising a first dielectric material including dopants ([89]); 
a second dielectric layer (1122, [90]) on the first dielectric layer (1102A/1102B/1102C, [89]), and comprising a second dielectric material substantially free of the dopants ([90]); and 
a metal fill layer (132, [40]) over the second dielectric layer (1122, [90]).
Regarding claim 3, Cheng discloses the device of claim 1 as described above.
Cheng discloses, in at least figures 11E, 11I, 12A, 12B, and related text, the dopants ([89]) include at least one of ions of lanthanum ([89]), magnesium, yttrium ([89]), titanium, aluminum, niobium or boron.
Regarding claim 7, Cheng discloses the device of claim 1 as described above.
Cheng discloses, in at least figures 11E, 11I, 12A, 12B, and related text, the device includes a FinFET device ([34]) or a gate-all-around device ([34]).
Regarding claim 8, Cheng discloses, in at least figures 11E, 11I, 12A, 12B, and related text, a device, comprising: 
a first gate structure (112 of 102B, [25]) comprising: 
a first dielectric layer (1102B, [89]) comprising: 
a first dielectric material including dopants ([89]); 
a second dielectric layer (1122, [90]) on the first dielectric layer (1102B, [89]), and comprising a second dielectric material substantially free of the dopants ([90]); and 
a first metal fill layer (132, [40]) over the second dielectric layer (1122, [90]); and 
a second gate structure (112 of 102C, [25]) comprising: 
a third dielectric layer (1102C, [89]) comprising a third dielectric material, wherein concentration of dopants in the third dielectric material (material of 1102C, [89]) is different than concentration of dopants in the first dielectric material (material of 1102B, [89]) ([89]); 
a fourth dielectric layer (1122, [90]) on the third dielectric layer (1102C, [89]), and comprising a fourth dielectric material substantially free of the dopants ([90]); and 
a second metal fill layer (132, [40]) over the fourth dielectric layer (1122, [90]).
Regarding claim 9, Cheng discloses the device of claim 8 as described above.
Cheng discloses, in at least figures 11E, 11I, 12A, 12B, and related text, the third dielectric material (material of 1102C, [89]) is substantially free of the dopants ([89]).
Regarding claim 10, Cheng discloses the device of claim 8 as described above.
Cheng discloses, in at least figures 11E, 11I, 12A, 12B, and related text, a third gate structure (112 of 102A, [25]) comprising a fifth dielectric layer (1102A, [89]), a sixth dielectric layer (1122, [90]) over the fifth dielectric layer (1102A, [89]), and a third metal fill layer (132, [40]) over the sixth dielectric layer (1122, [90]); 
wherein concentration of dopants in the fifth dielectric material (material of 1102A, [89]) is different than the concentration of dopants in the first dielectric material (material of 1102B, [89]) and the concentration of dopants in the third dielectric material (material of 1102C, [89]) ([89]).
Regarding claim 14, Cheng discloses, in at least figures 11A-12B and related text, a method, comprising: 
forming a tuning dielectric layer (1104, [83]) over a first dielectric layer (1102, [81]), wherein the first dielectric layer (1102, [81]) is over a first channel (122 of 102A, [25]) of a first gate structure (112 of 102A, [25]) and a second channel (122 of 102B, [25]) of a second gate structure (112 of 102B, [25]); 
removing the tuning dielectric layer (1104, [83]) over the second channel (122 of 102B, [25]); 
driving in dopants from the tuning dielectric layer (1104, [83]) to the first dielectric layer (1102, [81]) over the first channel (122 of 102A, [25]) (1150, [88]); 
removing the tuning dielectric layer (1104, [83]) over the first dielectric layer (1102, [81]); 
forming a second dielectric layer (1122, [90]) over the first dielectric layer (1102, [81]); and 
forming a metal fill layer (132, [40]) over the second dielectric layer (1122, [90]).
Regarding claim 18, Cheng discloses the method of claim 14 as described above.
forming a second tuning dielectric layer (1104B, [87]) over the first channel (122 of 102A, [25]) and the second channel (122 of 102B, [25]) after removing the tuning dielectric layer (1104, [83]) over the second channel (122 of 102B, [25]), and before driving in the dopants (1150, [88]); and 
driving in dopants from the second tuning dielectric layer (1104B, [87]) to the first dielectric layer (1102, [81]) over the first channel (122 of 102A, [25]) and the first dielectric layer (1102, [81]) over the second channel (122 of 102B, [25]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2017/0221898) in view of Cheng (US 2021/0391225).
Regarding claim 2, Ando discloses the device of claim 1 as described above.
Ando does not explicitly disclose a greatest concentration of the dopants decreases as a distance from the first metal fill layer increases.
Cheng teaches, in at least figures 1A-1E and related text, the device comprising a greatest concentration of the dopants decreases as a distance from the first metal fill layer (132, [36]) increases (figures), for the purpose of providing FET gate structures with smaller dimensions (e.g., thinner gate stacks) than other methods of forming FETs with similar threshold voltages ([25]).
Ando and Cheng are analogous art because they both are directed to FET device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ando with the specified features of Cheng because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Ando to have the greatest concentration of the dopants decreasing as a distance from the first metal fill layer increases, as taught by Cheng, for the purpose of providing FET gate structures with smaller dimensions (e.g., thinner gate stacks) than other methods of forming FETs with similar threshold voltages ([25], Cheng).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 4 that recite “a work function barrier layer between the work function metal layer and the second dielectric layer” in combination with other elements of the base claims 1 and 4.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 6 that recite “a second interfacial layer between the work function metal layer and the second dielectric layer” in combination with other elements of the base claims 1 and 6.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8, 10 and 11 that recite “a work function barrier layer between the third work function metal layer and the sixth dielectric layer” in combination with other elements of the base claims 8, 10 and 11.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 and 15 that recite “forming a work function barrier layer over the second dielectric layer before forming the metal fill layer; forming a work function metal layer over the work function barrier layer before forming the metal fill layer” in combination with other elements of the base claims 14 and 15.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 and 16 that recite “forming a second interfacial layer on the second dielectric layer before forming the metal fill layer” in combination with other elements of the base claims 14 and 16.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 and 17 that recite “forming a high-k capping layer on the second dielectric layer; forming the second interfacial layer by a thermal anneal performed on the high-k capping layer; removing the high-k capping layer by an artificial-intelligence-controlled atomic layer etch process” in combination with other elements of the base claims 14 and 17.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 and 19 that recite “forming an oxygen blocking layer on the in-situ capping layer” in combination with other elements of the base claims 14 and 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811